—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered July 29, 1997, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In light of the overwhelming evidence of guilt, any error in admitting the complained-of testimony wás harmless (see, People v Crimmins, 36 NY2d 230). Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.